Mr. Chief Justice Murray delivered the opinion of the Court.
Mr. Justice Heydenfeldt and Mr. Justice Terry concurred.
The plaintiff filed a bill in equity in the Court below to quiet title. The defendants filed a cross bill by way of answer, setting up fraud in the original sale and asking to have the same set aside and the deed cancelled. It appears from the testimony that property of the city to the value of $400,000 was sold at a constable’s sale on a judgment of *679§172, and $20 70 costs. That the same was purchased by one Levi Parsons, who was the managing man and attorney in the whole transaction, in the name of four persons, and by him afterwards sold to the present plaintiff for the inconsiderable sum of §5000.
The whole transaction, from its inception, is pregnant with a barefaced fraud. It is one of the most disgusting exhibitions of venality and corruption that we have ever been called on to review or adjudicate, and it is our earnest desire, for the sake of good morals, and the character of the bar, some of whose names appear in the record, that this Court will never again be called on to review so flagrant as a piece of dishonesty. In fact we are no less astonished at the magnitude of the fraud, than the temerity of the parties in attempting to maintain it in a Court of Equity. Every lineament of the transaction is so marked by bad faith and collusion, that perjury itself failed to sustain it. The inadequacy of the price paid by Argenti, when compared with the value of the property, was sufficient to put him upon notice of the fraud of the original transaction, and he must be deemed to have taken it with full knowledge.
In addition to which, we are far from being satisfied that Argenti did not have actual knowledge, as the witnesses by whom this fact is attempted to be established, have, by their connection with the whole affair, shown themselves scarce worthy of belief in a Court of Justice.
Judgment affirmed.